Citation Nr: 0005052	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-12 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The matter was previously before the Board in January 2000 at 
which time it was remanded to afford the veteran a hearing 
before the Board.  The record indicates that the veteran has 
withdrawn that request and the matter is now before the Board 
for final appellate disposition.


FINDING OF FACT

The veteran has not submitted competent medical evidence 
demonstrating a diagnosis of PTSD related to an in-service 
stressor.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  As to the 
first element for service connection for PTSD, the Court of 
Appeals for Veterans Claims (hereinafter "Court") indicated 
that at a minimum, a "clear diagnosis" should be an 
"unequivocal" one.  Id.  Recently, the regulation applicable 
to PTSD service connection claims, 38 C.F.R. § 3.304(f), was 
amended to reflect changes in VA law as a result of the Cohen 
decision.  See 64 Fed. Reg. 32807-08 (1999). 

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

For PTSD claims, in addition to a diagnosis of PTSD and lay 
statements of an inservice stressor, there must be medical 
evidence of a nexus between service and the current PTSD 
disability for the claim to be well grounded.  See Cohen, 
10 Vet. App. at 136-137.  


Analysis

The record shows that the veteran served in Vietnam from 
October 1970 to October 1971.  He did not receive any awards 
or decorations indicative of exposure to combat.  His 
military occupational specialty was marine hull repairman.

Service medical records are negative for any psychiatric 
disorders.  In his March 1990 application for compensation or 
pension the veteran contended that he was treated for PTSD at 
Ft. Eustis, Virginia in December 1971.  There is no evidence 
of such treatment in the service medical records, although 
they indicated that the veteran was treated for heroin use 
without addiction at Ft. Eustis in October 1971.

The veteran submitted a completed questionnaire along with 
his application for benefits.  He described suicidal thoughts 
and recurring violence towards others at unsuspected 
instances.  He also claimed to have paranoid nervous 
disorders and believed that people were stalking him.  He 
described killing, friends being killed and addiction to 
heroin as stressors.  He stated that his role was to search 
and destroy all Viet Cong.  The veteran felt that flashbacks 
caused his hostile, destructive tendencies.

The veteran underwent a VA examination, including the 
administration of several psychometric tests in November 
1993.  The examiner reviewed the veteran's medical record, 
and his claims and patient inquiry files.  The veteran stated 
that he had a hard time in Vietnam, that he didn't feel right 
since he got back from Vietnam, that he was violent and got 
into trouble, and that he heard voices which directed him to 
hurt people.  He believed that these problems began a long 
time ago while he was incarcerated.  In questionnaire 
response he listed his most severe problems as unemployment, 
relationship, legal, drug abuse, nightmares, poor sleep, 
depression hopelessness, anger or hostility, loneliness, mood 
swings, violent thoughts, unusual thoughts or experiences, 
finances, arguments, and that his family complained or 
nagged.  His premilitary psychosocial history included being 
physically abused during childhood by his father.

The veteran gave the examiner a military history including 
participation in combat, combat patrols and coming under 
enemy fire.  He claimed to have witnessed casualties within 
his unit.  The veteran related being treated for drug 
addiction in December 1971, although the examiner noted that 
the records show a period of observation, but no active drug 
abuse.  

Postmilitary history included 15 years of incarceration in 
various correctional facilities mostly for violent crimes.  
It was the veteran's belief that flashbacks caused his 
violent tendencies.  He reported being fired from all of the 
jobs he had since discharge from the military.  He reported 
having no friends or social support except for his sister.  
He found talking to other veterans upsetting.  

The examiner's review of the veteran's medical records showed 
that the veteran was admitted to a VA hospital in February 
1993 with a chief complaint of hopelessness due to his 
inability to find employment.  He was diagnosed with 
dysthymia and explosive personality disorder.  In September 
1993 he was treated for complaints of depression and of 
hearing voices telling him to hurt somebody.  He had recently 
been released from prison where he had been started on 
medication due to hallucinations and suicidal tendencies.  
Provisional diagnoses were to rule out schizophrenia and 
intermittent explosive disorder.

The veteran described being told by others that he had a 
problem with drugs.  He described himself as a "dope-fiend" 
in Vietnam.  He described his intake as two beers, and use of 
marijuana, amphetamines and opiates when he could.  He denied 
having been intoxicated for several years and indicated that 
he wanted to quit so that it would not interfere with his 
medications.  

Thought content was noted to be suggestive of paranoid 
delusions with pervasive mistrust of self and others.  The 
veteran admitted frequent unusual thoughts and experiences, 
including violent thoughts and auditory hallucinations.  
Recent suicidal ideation was evident, although present plans 
or intentions were denied.

On the Mississippi Scale for Combat-Related PTSD the veteran 
scored 151, well above the cutoff score used to differentiate 
between combat-related PTSD and non-PTSD groups, however, the 
examiner stated that this score should be interpreted in 
conjunction with the other data in the report and should not, 
in and of itself, be taken as conclusive evidence that a 
diagnosis of PTSD was warranted.  It was actually an 
unusually high score which suggested that the veteran may 
have simply endorsed nearly every item which bore a 
superficial resemblance to PTSD.  The examiner felt that this 
hypothesis was supported by the veteran's responses on the 
PTSD checklist where he endorsed every possible symptom 
including recurrent memories, nightmares, avoidance of 
activities or thoughts, exaggerated startle response and 
survival guilt.

The remaining two tests produced invalid results suggesting 
either severe acute disturbance (e.g. a "cry for help"),  
exaggeration of symptoms (i.e. malingering), poor reading 
comprehension, or severe confusion, possibly including 
psychotic or delusional thinking.  The examiner felt that in 
light of the all of the information collected in the 
evaluation, it was likely that all of the above hypotheses 
were true, particularly poor reading and severe acute 
disturbance although malingering could not be ruled out, 
particularly in light of the unusually high score on the 
Mississippi Scale.

The examiner concluded that the veteran was clearly suffering 
from significant psychological problems including depression, 
anxiety, anger, possible psychosis (with paranoid delusions 
and hallucinations) and probable drug and alcohol abuse.  The 
examiner noted that the veteran displayed many signs and 
symptoms consistent with a diagnosis of PTSD, however the 
psychological test results were invalid and the possibility 
of malingering could not be ruled out based on the pattern of 
test results and structure interview data.  The examiner also 
noted inconsistencies between the self- and other-reported 
history, particularly regarding whether or not the veteran 
was hospitalized for psychiatric problems while in the 
military.  Moreover there were a number of significant events 
prior to military service which were likely to have 
contributed to his problems.  

The examiner concluded that it was difficult to ascertain to 
what extent the veteran's problems were related to his 
military experiences including his tour of duty in Vietnam.  
The examiner recommended that a psychiatric evaluation be 
conducted to clarify his diagnoses and his military records 
be reviewed, particularly with regard to the occurrence of 
problems during and immediately after military service.  The 
examination diagnoses were as follows: Axis I - PTSD 
(provisional); Axis II - rule out mixed personality disorder 
with antisocial, paranoid and schizoid features; Axis V - 
current Global Assessment of Functioning (GAF) score 25, 
highest GAF in the past year 30.

Subsequently, in January 1994, the veteran was afforded a 
psychiatric evaluation.  The report indicates that the 
examiner reviewed the veteran's claim file and VA medical 
records.  The examiner noted some discrepancy in the 
veteran's social history.  The psychiatric history given by 
the veteran was consistent with previous examinations except 
that this examiner noted a history of admissions to San 
Bernardino County Hospital on several occasions for suicide 
attempts.  When the examiner asked the veteran what his unit 
and his duty was while in Vietnam he responded that he was 
with the First Cavalry, and that he did not remember anything 
else.  The veteran's complaints were insomnia, auditory 
hallucinations, not getting along with people and a tendency 
towards violence.  When asked what made him think that he had 
PTSD the veteran responded that he was afraid of hurting 
people and nervousness.  When asked what his stressors were 
in Vietnam he said that nothing bothered him, "blood and 
guts don't bother me."  He stated that he used heroin and 
morphine "and everything else" to overcome feelings he had 
in Vietnam.

The diagnoses were as follows: Axis I - major depression, 
recurrent, with mood congruent psychotic features; Axis II - 
Polysubstance abuse, mixed personality disorder with 
antisocial, paranoid and schizoid features; Axis IV - 
Psychosocial stressors, 3-4, unemployment and legal problems; 
Axis V - highest GAF past year, 35, current 30.  The veteran 
was considered competent for VA purposes.  The examiner noted 
that the veteran gave a different history than he did in his 
previous VA examination in November.  The examiner asked 
questions in various ways to get him to describe his reasons 
for thinking that he had PTSD, and his symptoms and incidents 
from Vietnam service, but was unsuccessful.  The examiner 
felt that the veteran has some of the symptomatology of PTSD, 
but that his depression, character disorder difficulties and 
long history of incarceration were the cause.  A diagnosis of 
PTSD could not be made.

A general medical examination was performed on the same date.  
That examiner noted a history and present diagnosis of PTSD.  
There was no discussion of the basis for the diagnosis and 
the examiner did not indicate that he obtained any objective 
history through a review of the veteran's claims file or 
medical records.

Also of record are reports of treatment at a correctional 
institution in 1995 and 1996.  They note several mental 
disorders including PTSD, chronic by history.  The clinical 
intake assessment, dated in February 1996 shows that the 
veteran gave a history of month long treatment following a 
psychotic break in Vietnam.  Subsequent treatment notes 
record the veteran's alleged stressors which include an 
incident in which he killed a 14 year old Vietnamese boy, 
exposure to dead bodies and mortar fire, and witnessing the 
death of a fellow American soldier who was hit by a United 
States Army truck.

After careful consideration of all of the evidence of record, 
the Board finds that the veteran's claim of service 
connection for PTSD is not well-grounded.  The evidence fails 
to establish a diagnosis of PTSD in accordance with DSM-IV.  
As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with DSM-IV, 
in addition to a link, established by medical evidence, 
between current symptoms and an in- service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  

The Board finds the November 1993 examination only made a 
provisional diagnosis of PTSD.  The examiner made it clear 
that the diagnosis was in question and that further testing 
was necessary.  The November 1993 examiner specifically 
recommended a psychiatric examination to clarify the 
diagnoses.  Following a thorough examination and discussion, 
the January 1994 examiner concluded that a diagnosis of PTSD 
could not be made.

The general medical examination report dated in January 1994 
which included a diagnosis of PTSD is not supported by the 
clinical findings and does not conform to the provisions of 
38 C.F.R. § 4.125 (1999).  More importantly, this single, 
unsupported diagnosis does not link the disability to an 
inservice stressor, which is a prerequisite to making the 
claim well grounded.  In light of the fact that the diagnosis 
of PTSD is not linked to service, the Board finds that it is 
not necessary to return the examination report to the 
examiner for clarification.  See Cohen 10 Vet.App. at 139-
142.  

The other mention of PTSD in the record, which was provided 
by medical care providers at a correctional facility, is 
based on history provided by the veteran.  The Board notes 
that the history is unsupported in the record and that the 
diagnosis was by history only.  The treating doctor at the 
correctional facility did not have the benefit of reviewing 
the veteran's claims file, or the veteran's medical or 
military history.  Accordingly, these records do include a 
diagnosis of PTSD that is related to an inservice stressor.

Finally, the Board is cognizant of the veteran's own opinion 
regarding a diagnosis of PTSD.  While he is competent to 
testify as to symptoms he experiences, he is not competent to 
provide a medical opinion because this requires specialized 
medical knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  

Consequently, after consideration of the evidence of record, 
the Board finds the veteran has not submitted evidence of a 
well-grounded claim for service connection for PTSD.  See 38 
U.S.C.A. § 5107(a).

Having found that there is no sufficient evidence of a 
current diagnosis of PTSD, or a link between any current 
disability and active duty, the Board concludes that the 
veteran is not prejudiced by VA's lack of assistance in 
verification of his alleged stressors.  Presuming the 
credibility of the evidence provided by the veteran of such 
stressors, the claim would still fail to be well-grounded.  
Gaines v. West, 11 Vet. App. 353, 357 (1998).

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  There have been changes to the regulation 
applicable to PTSD service connection claims, 38 C.F.R. § 
3.304(f), during the pendency of the veteran's appeal.  See 
64 Fed. Reg. 32807-08 (1999).  The RO has not evaluated the 
veteran's claim under the new regulations, however, in this 
case, the Board finds that a remand to afford the RO an 
opportunity to review the veteran's claim in light of the 
updated regulations is not necessary.  The amended 
regulations were an adoption of the law previously embodied 
in the Court's precedent opinions, including the Cohen 
decision.  The Board therefore finds that the veteran is not 
prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

Entitlement to service connection for PTSD is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

